Citation Nr: 0933558	
Decision Date: 09/08/09    Archive Date: 09/17/09

DOCKET NO.  08-06 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability. 

2.  Entitlement to service connection for a skin disability 
of the feet.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 1967 to 
September 1969.  He received the Combat Infantryman Badge in 
connection with his service in Vietnam.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.  

In August 2009, the Veteran provided testimony at a 
videoconference hearing before the undersigned.  The Veteran 
also testified before a hearing official at the Buffalo RO in 
April 2008.  Transcripts of the hearings are of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


REMAND

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).  

The type of evidence that indicates that a current disability 
"may be associated" with military service include, but is 
not limited to, credible evidence of continuity of 
symptomatology such as pain or other symptoms capable of lay 
observation.  McLendon v. Nicholson, 20 Vet. App. 79, 83 
(2006).  The threshold for finding a link between current 
disability and service is low.  Locklear v. Nicholson, 20 
Vet. App. 410 (2006); McLendon v. Nicholson, at 83.

The Veteran contends that he injured his right shoulder after 
falling from a helicopter during combat.  This injury is 
consistent with the circumstances of his combat service.  
38 U.S.C.A. § 1154(b) (West 2002).  He testified that he self 
administered medication for the shoulder disability in the 
first years after service and sought treatment within two 
years after service.  The Veteran's testimony essentially 
reports a continuity of symptoms.  Recent treatment records 
show that the Veteran complained of right shoulder pain and 
underwent an arthroscopy in September 2008.  There is, 
however, evidence that the current disability is related to a 
post-service on-the-job injury.  An examination is needed to 
determine whether a current right shoulder disability was 
incurred in service.

The Veteran contends that he incurred a skin condition of his 
feet during active duty service in Vietnam.  

The record establishes that the Veteran was treated for 
blisters on his feet during service in August 1967.  In 
addition, he was diagnosed with onychomycosis during a foot 
examination at the VA Medical Center (VAMC) in March 2007.  
The Veteran also testified that he has experienced a 
continuity of symptoms regarding a skin condition of his feet 
since active duty service.

The Veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.

To date, the Veteran has not been provided an examination or 
medical opinion in response to his claim for entitlement to 
service connection for a skin condition involving his feet.  
As the Veteran has reported a continuity of symptoms and 
service records indicate treatment during service, a VA 
examination and medical opinion are necessary before a 
decision can be rendered.  

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction 
(AOJ) should afford the Veteran a VA 
examination to determine whether any 
current right shoulder disability is 
related to service. 

The examiner should review the claims 
folders and the examiner should 
acknowledge that such review was 
undertaken.  All necessary tests should 
be undertaken.  The examiner should then 
proffer an opinion as to whether any 
current right shoulder disability is at 
least as likely as not (a 50 percent or 
better probability) related to any aspect 
of the Veteran's active duty service, 
including the fall from a helicopter 
during combat.

The examiner should provide a rationale 
for this opinion.  The examiner is 
advised that as a combat Veteran, his 
report of an injury in a fall from a 
helicopter is presumed to have occurred, 
and that he is competent to report the 
history of his injuries and symptoms.  
Further, his reports must be considered 
in formulating the requested opinion.

2.  The AOJ should schedule the Veteran 
for a VA examination to determine the 
nature and etiology of any currently 
present skin disability of the feet.  

The examiner should review the claims 
folders and the examiner should 
acknowledge that such review was 
undertaken.  The examiner should then 
proffer an opinion as to whether any 
current skin condition of the feet is at 
least as likely as not (a 50 percent or 
better probability) related to any aspect 
of the Veteran's active duty service, 
including the blisters noted in the 
service treatment records.  

The rationale for any opinions should 
also be provided.  The examiner is 
advised that the Veteran is competent to 
report injuries and symptoms in service, 
and that the Veteran's reports must be 
considered.  

2.  If any benefit sought on appeal 
remains denied, a supplemental statement 
of the case should be issued, before the 
case is returned to the Board, if 
otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).





